Citation Nr: 1645067	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  14-22 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection for an acquired psychiatric disorder, to include PTSD and depression, to include as secondary to service-connected disabilities, is warranted.  

2.  Entitlement to a rating in excess of 10 percent prior to August 21, 2015, and in excess of 20 percent thereafter for lumbosacral strain with degenerative arthritis of the spine (previously evaluated as spondylolysis of L5 bilaterally and L5-S1 degenerative changes). 

3.  Entitlement to a rating in excess of 10 percent for right varicose veins.

4.  Entitlement to a rating in excess of 10 percent for left varicose veins.  

5.  Entitlement to a rating in excess of 10 percent for a right hip condition.

6.  Entitlement to a compensable rating for right tibia shin splint.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her neighbor, C.N.


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army March 1995 to April 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In July 2016, the Veteran and her neighbor, C.N., testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's record.  

Before turning to the merits of the Veteran's claims, two procedural issues must be discussed.  First, with regard to her claim for service connection for an acquired psychiatric disorder, the record reflects that her initial claim for service connection for PTSD was denied in a final June 2004 rating decision.  Thereafter, the Veteran's claims for PTSD and depression were denied in a March 2008 rating decision; however, within one year of such rating decision, additional VA treatment records reflecting treatment for PTSD and an impression of anxiety and depression noted to related to partially identifiable stressors.  As such, the Veteran's claims were reconsidered in the June 2009 rating decision on appeal.  38 C.F.R. § 3.156(b) (2015).  Therefore, only the Veteran's claim for PTSD is subject to a prior final denial.  Moreover, in light of the Board's determination to reopen such claim, the Board has recharacterized the underlying claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Second, additional evidence has been associated with the Veteran's record since her claims were last adjudicated in the April 2014 statement of the case.  At her July 2016 hearing, the Veteran waived her right to have this evidence reviewed by the Agency of Original Jurisdiction (AOJ).  Further, though the Veteran submitted additional evidence following her hearing, she also provided a waiver to allow the Board to review that evidence in the first instance.  These waivers are ultimately unnecessary here, as the Board is taking an action favorable to the Veteran (i.e., reopening her previously denied claim for entitlement to service connection for a psychiatric disorder) and remanding the remainder of her claims.  As such, the AOJ will have the chance to review this evidence before the Board issues a final decision on the remanded claims.  See 38 C.F.R. § 20.1304(c) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The reopened claim of entitlement to service connection for an acquired psychiatric disorder and all of the increased ratings claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision issued in June 2004, the RO denied service connection for PTSD.  

2.  Evidence added to the record since the final June 2004 denial is not cumulative and redundant of the evidence of record at the time of the previous final denial, and it raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2015)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a Statement of the Case, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the RO originally denied the Veteran's claim for service connection for PTSD in a June 2004 rating decision.  In that decision, the RO determined that there was no record of the Veteran having been treated for PTSD during her active service.  It also noted that the Veteran failed to furnish any information regarding her claimed stressors.  Finally, the RO noted that there was no evidence of a confirmed diagnosis of PTSD.  For all these reasons, the RO determined that the Veteran's claimed PTSD was neither incurred in nor caused by her active service.  

Concurrent with this denial, the Veteran was advised of the decision and her appellate rights.  However, no further communication regarding her claim of entitlement to service connection for PTSD was received until May 2007, when the Veteran filed her application to reopen such claim.  Furthermore, no evidence pertaining to the Veteran's PTSD was received within one year of the issuance of the June 2004 rating decision, and no additional service department records were subsequently obtained and associated with the record.  Consequently, neither 38 C.F.R. § 3.156(b) or (c) is applicable to the instant claim.  Given these facts, the June 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2015)].

In this case, much in the way of new evidence has been submitted since the previous final denial in June 2004.  Of that evidence, two things are of greatest importance.  First, both VA and private treatment records show the Veteran's continuing treatment for psychiatric disorders.  Indeed, an August 2005 private treatment record reflects a diagnosis of PTSD.  Second, in a November 2015 letter and at her July 2016 hearing, the Veteran provided information regarding her in-service stressors which she contends led to her claimed PTSD.  

As this evidence was associated with her claims file following the time of the June 2004 denial, it is new.  Furthermore, this evidence speaks directly to the reasons for the previous final denial, including evidence of a current PTSD diagnosis and contentions regarding in-service stressors.  This evidence is therefore considered material as well.  As new and material evidence regarding her claim for service connection for PTSD has been received, the Veteran's claim shall be reopened and considered on the merits.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened; the appeal is granted to this extent only. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and remaining claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, with regard to all claims on appeal, additional evidentiary development is required.  In this regard, the record reflects that the Veteran at one time was receiving benefits from the Social Security Administration (SSA).  Though it is not clear whether any medical records exist in conjunction with those benefits, VA has not yet sought any records that may be in the custody of that agency.  

The Veteran's record also suggests that she has utilized VA's vocational rehabilitation program.  However, such records are not on file.  Therefore, the Veteran's vocational rehabilitation folder should be obtained on remand.    

Finally, a review of the Veteran's file shows that, while some VA treatment records have been obtained, it is not clear that her complete VA treatment records have been obtained and associated with her claims file.  Moreover, the record reflects that she receives ongoing treatment from private providers.  Therefore, while on remand, Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records, to include her complete VA treatment records, should be obtained.

Second, specific to her claim for service connection for an acquired psychiatric disorder, the Board finds that a remand is necessary in order to attempt to verify the Veteran's stressor she alleges resulted in PTSD.  Specifically, she claims that she developed PTSD as a result of finding a fellow soldier dead on a bus after a jump in Airborne school in Georgia.  To date, however, no attempt to verify this claimed stressor has been accomplished.  On remand, the AOJ must seek to verify the Veteran's claimed stressor.  

Further, a review of the record shows that she has been diagnosed with a number of acquired psychiatric disorders, including PTSD, bipolar disorder, panic disorder, depression, anxiety, and a mood disorder.  To date, however, the Veteran has not been provided a VA examination to determine the etiology of any currently diagnosed psychiatric disorder, to include whether such is caused or aggravated by her service-connected disabilities.  Such an examination should be scheduled on remand.  

Third, and finally, with regard to the Veteran's increased rating claims, the record reflects that she most recently underwent VA examinations to determine the nature and severity of such disabilities in April 2016.  While her testimony at her July 2016 was consistent with the findings noted at such examinations, the Board finds that, as a result of newly issued judicial precedent, a remand is necessary in order to afford the Veteran contemporaneous VA examinations so as to obtain relevant findings in regard to her back, right hip, and right tibia disabilities.  Specifically, the Court recently made a precedential finding that the final sentence of 38 C.F.R. 
§ 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Upon a review of the examinations conducted during the course of the appeal in January 2009 (back), May 2009 (right hip), March 2013 (back), November 2015 (back), and April 2016 (all), it does not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary.  Therefore, a remand is necessary in order to afford the Veteran a new VA examination that addresses such inquiries, and includes a retrospective medical opinion as to the findings included in the prior examinations conducted during the appeal period. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to submit an additional statement regarding the approximate date, location, and nature of her claimed stressor of finding a fellow soldier dead on a bus after a jump in Airborne school in Georgia.  Inform the Veteran that she may submit statements from fellow soldiers with specific knowledge regarding any claimed incident.  

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include her complete VA treatment records from all indicated sources, including VA facilities in New York State and Puerto Rico, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Obtain a copy of the Veteran's VA vocational rehabilitation folder and associate it with her claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Contact the SSA and request the Veteran's complete SSA records, including any administrative decision(s) on her application for disability benefits and all underlying medical records which are in SSA's possession.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  Send a request to the Joint Services Records and Research Center (JSRRC) to verify the details of the Veteran's claimed stressor of finding a fellow soldier dead on a bus after a jump in Airborne school in Georgia.  JSRRC should be provided with any necessary documentation, to include any relevant service records as well as any statements submitted by the Veteran detailing her claimed stressors.  JSRRC's response should be documented in the claims file.

6.  After completing the above actions, schedule the Veteran for an appropriate VA examination conducted by an appropriate professional in order to determine the current nature and etiology of her acquired psychiatric disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiners.  Any indicated evaluations, studies, and tests should be conducted.

The examiner is instructed to answer the following questions:

(A)  Identify all current diagnosed acquired psychiatric disorders that have been present at any time since 2007, even if such have resolved.  The examiner should reconcile his or her findings with the remainder of the evidence of record, which reflects diagnoses of PTSD, bipolar disorder, panic disorder, depression, anxiety, and a mood disorder.

(B)  If PTSD is diagnosed at any time pertinent to the appeal period (i.e., 2007 to the present), even if such has resolved, please offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such is the result of a verified in-service stressor.  The examiner should consult the file to determine whether any stressor has been verified.   

(C)  For all other acquired psychiatric disorders diagnosed at any time pertinent to the appeal period (i.e., 2007 to the present), even if such has resolved, please offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such is related to the Veteran's active service.

(D)  For each acquired psychiatric disorders diagnosed at any time pertinent to the appeal period (i.e., 2007 to the present), even if such has resolved, please offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such is caused OR aggravated by the Veteran's service-connected disabilities, which include fibromyalgia, lumbosacral strain with degenerative arthritis of the spine, right hip condition, left and right varicose veins, right knee strain, right hand with third and fourth fingers injury, right tibia shin splint, and right lower extremity discrepancy of leg length.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A clear rationale for all opinions given is needed. A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving this opinion.

7.  Afford the Veteran an appropriate VA examination to determine the nature and severity of her back, right hip, and right tibia disabilities.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Examination findings should be reported to allow for application of pertinent rating criteria for the back, right hip, right knee and right ankle (as the Veteran's right tibia disability is rated based on impairment of the knee and ankle).  The examiner should record the range of motion observed on clinical evaluation in terms of degrees.  It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's back, right hip, and right tibia (which is rated pursuant to impairment of the knee and ankle) disabilities conducted during the course of the appeal in January 2009 (back), May 2009 (right hip), March 2013 (back), November 2015 (back), and April 2016 (all).  With regard to each examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

Finally, the examiner should comment on the functional effects of the Veteran's back, right hip, and right tibia disabilities on her daily life and employment.

All opinions expressed should be accompanied by supporting rationale.

8.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


